



Exhibit 10.74




Dated:  December 17, 2004




PROMISSORY NOTE SECURED BY DEED OF TRUST




FOR VALUE RECEIVED, Metzger Mountain Pointe, LLC, an Arizona limited liability
company; Mountain Pointe Office Investments, LLC, an Arizona limited liability
company; and RCH Mountain Pointe, LLC, an Arizona limited liability company
(herein "Maker") promises to pay to the order of Bedford Property Investors,
Inc., a Maryland corporation, or order (herein "Holder") at 270 Lafayette
Circle, Lafayette, California 94549, or at such other place as Holder of this
Note may from time to time designate, the principal sum of Six Million Five
Hundred Forty Five Thousand Dollars ($6,545,000) with interest thereon computed
from the date of this Note (as defined in paragraph 1, below) at the rate of six
percent (6%) per annum.  The entire unpaid principal balance of this Note,
together with accrued and unpaid interest, shall be due and payable in full
three months after the date of this Note (the "Due Date").  If the payment is
not made on the Due Date, interest shall accrue after the Due Date at a rate six
percent higher than the Note rate until paid in full.  All interest computations
shall be based on a 360 day year.




This note is made subject to all of the following provisions, each of which is
expressly agreed to by Maker:




1.

Date.  The "date of this Note," as that term is used herein, shall be the date
of recording the Trust Deed.




2.

Intentionally Omitted




3.

Note Secured by Deed of Trust Provision.  This Note is secured by a Deed of
Trust, of even date herewith, executed by Maker and covering real property
located in Maricopa County, State of Arizona (herein the "Trust Deed").  The
Trust Deed contains the provision set forth in paragraph 4 of this Note.




4.

Due on Sale Provision.  In the event Maker, or any successor in interest to
Maker, should sell, convey, transfer, assign, hypothecate, lease or otherwise
dispose of or further encumber the subject property, or any part thereof, or any
interest therein, or agree to do so, whether voluntarily or involuntarily,
directly or indirectly, by operation of law or otherwise, without the written
consent of Holder being first obtained, then and in any such event, Holder may,
at its option, declare all obligations hereby secured to be immediately due and
payable notwithstanding any provision to the contrary contained herein or in the
Trust Deed or other instruments in which the obligations herein are secured.
 Maker agrees to notify Holder promptly of any transaction or event which may
give rise to a right of acceleration hereunder.  Holder’s consent to one such
transaction shall not constitute a waiver of Holder’s right to require its
consent to any future or successive transaction.



1






5.

Attorneys' Fees, Collection Costs Provision.  If Holder refers this Note to an
attorney for collection or seeks legal advice following a default under this
Note or under the Trust Deed or any other instrument securing this indebtedness,
or if an action is instituted by Holder or by any other person, and an attorney
is employed by Holder to appear in any such action or proceeding or to reclaim,
sequester, protect, preserve or enforce Holder’s interest in the real property
security or any other security for this Note, including, but not limited to,
proceedings to foreclose the loan evidenced hereby, proceedings under the
Federal Bankruptcy Act, or in eminent domain, or under the California Probate
Code, or in connection with any state or federal tax lien, or to enforce an
assignment of rents, or for the appointment of a receiver, or involving
mechanic’s liens or stop notices, the undersigned and every endorser and
guarantor hereof and every person who assumes the obligations evidenced by this
Note and/or the Trust Deed, jointly and severally, promise to pay within ten
(10) days of written demand such reasonable attorneys fees for services
performed by Holder’s attorney, and all costs and expenses incurred incident to
such employment.




6.

Waiver Presentment, Demand, Protest Provision.  Presentment, demand, protest,
notices of protest, dishonor and non-payment of this Note and all notices of
every kind are hereby jointly waived by Maker and endorser hereof and all others
who may be liable for all or any part of this obligation.




7.

Single or Partial Exercise Shall Not Preclude Other Provision.  No single or
partial exercise by Holder of any power hereunder or contained in the Trust Deed
shall preclude other or further exercise thereof.  The Holder shall at all times
have the right to proceed against any portion of the security held for this Note
in such order and in such manner as Holder may deem fit, without waiving any
rights with respect to any other security.  No delay or omission on the part of
Holder in exercising any right hereunder, lack of diligence, or consent to the
extension of any time payment shall operate as a waiver of such right or of any
other right under this Note.




8.

Severance of Unenforceable Provisions.  Should any part, term or provision of
this Note or the Trust Deed be declared invalid, void or unenforceable, such
provision shall be severed from the remaining provisions of the instrument and
shall not invalidate such remaining provisions.  All such remaining provisions
shall remain in full force and effect, valid and enforceable.




9.

Powers Cumulative Provision.  No right, power or remedy given Holder by the
terms of this Note or the Trust Deed is intended to be exclusive of any other
right, power or remedy, and each and every such right, power or remedy shall be
cumulative and in addition to every other right, power or remedy given to Holder
by the terms of any instrument or by any statute or otherwise against Maker or
any other person.




10.

Provision Characterizing Indebtedness As Other Than Loan.  Maker acknowledges
that the indebtedness evidenced hereby arises pursuant to the bargain and sale
of real property.



2






11.

No Waiver.  Failure of Holder to exercise any of its rights hereunder shall not
constitute a waiver or release by Holder of the right to exercise such right in
any subsequent instance.




12.

Joint and Several Liability.  All liability of each Maker hereunder shall be
joint and several.




13.

Authority.  If any Maker hereunder is a corporation or a partnership, each
individual executing this Note on behalf of such entity represents and warrants
that he is duly authorized to execute and deliver this Note on behalf of such
entity and that this Note shall be binding upon such entity in accordance with
its terms.




14.

Prepayment.  Maker may, from time to time, prepay this Note in whole or in part
without penalty.  Any prepayment of Principal of this Note shall include accrued
by unpaid interest to the date of payment on the principal amount being prepaid.
 No such prepayment shall extend or postpone the due date for any subsequent
payment due hereunder.




15.

Governing Law Provision.  This Note shall be governed by and construed under the
laws of the State of Arizona.




16.

By placing their initial here /s/ M.S.E., Maker acknowledges and agrees that
Holder shall report to the Internal Revenue Service (“IRS”) interest on this
note as received from the taxpayer named here Metzger Mountain Pointe, LLC,
whose social security or taxpayer’s identification number is 36-4265691,
Mountain Pointe Office Investments, LLC, whose social security or taxpayer’s
identification number is 20-1952699, and RCH Mountain Point, LLC, whose social
security or taxpayer’s identification number is 20-1981976.  Maker acknowledges
that failure to comply with IRS rules and regulations may result in a penalty
being charged Maker or Holder and, in the event of any act or omission of Maker
which contributes to the assessment of such penalty, Maker agrees that it shall
be responsible for full payment thereof.




“Maker”




Metzger Mountain Pointe, LLC,

an Arizona limited liability company




By:

North Star Realty Services, LLC,

an Illinois limited liability company




By:  /s/ Martin S. Edwards

Name:  Martin S. Edwards

Title:  President




Maker signatures continued on Page 4 herein.



3






Mountain Pointe Office Investments, LLC,

an Arizona limited liability company




By:

Hannay Investment Properties, Inc.,

an Arizona corporation, Manager




By:  /s/ R. Craig Hannay

Name:  R. Craig Hannay

Title:  President




RCH Mountain Pointe, LLC,

an Arizona limited liability company




By:

Hannay Investment Properties, Inc.,

an Arizona corporation, Manager




By:  /s/ R. Craig Hannay

Name:  R. Craig Hannay

Title:  President









4


